Hookebt, J.
Petition is dismissed as the landlord, a corporation, does not appear by an attorney as required by section 236 of the Civil Practice Act (Hillside Housing Corp. v. Eisenberger, 173 Misc. 75). The petition has no mention of an attorney. An attorney whose name appears on the precept without designating him as an attorney is insufficient to comply with the statute. There is no proof submitted by the landlord corporation that it has an attorney and/or commenced this proceeding by an attorney. (Gaston & Co. v. All Russian Zemsky Union, 221 App. Div. 732.) The question is properly raised by a special appearance of the tenant and the petition is hereby dismissed.